Exhibit 10.54

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

GLOBAL PLAYSTATION®3 FORMAT

LICENSED PUBLISHER AGREEMENT

 

Sony Computer Entertainment Europe

 

GLPA

CONFIDENTIAL

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

SECTION:

 

 

PAGE:

 

 

 

 

1.

DEFINITION OF TERMS

 

2

2.

LICENSE

 

5

3.

DEVELOPMENT AND DISTRIBUTION OF LICENSED PRODUCTS

 

5

4.

ONLINE GAMEPLAY

 

7

5.

LIMITATIONS ON LICENSES; RESERVATION OF RIGHTS

 

7

6.

QUALITY STANDARDS FOR LICENSED PRODUCTS

 

9

7.

MANUFACTURE OF DISC PRODUCTS

 

10

8.

MARKETING OF LICENSED PRODUCTS

 

12

9.

PAYMENTS

 

13

10.

REPRESENTATIONS AND WARRANTIES

 

14

11.

INDEMNITIES; LIMITED LIABILITY

 

16

12.

INFRINGEMENT OF SCE INTELLECTUAL PROPERTY RIGHTS BY THIRD PARTIES

 

18

13.

CONFIDENTIALITY

 

18

14.

TERM RENEWAL AND TERMINATION

 

22

15.

EFFECT OF EXPIRATION OR TERMINATION

 

24

16.

MISCELLANEOUS PROVISIONS

 

26

 


--------------------------------------------------------------------------------


GLOBAL PLAYSTATION®3 FORMAT
LICENSED PUBLISHER AGREEMENT

This Global PlayStation®3 Format Licensed Publisher Agreement (the “Agreement”)
is entered into on March 5, 2007 by and between SONY COMPUTER ENTERTAINMENT
AMERICA INC., with offices at 919 East Hillsdale Boulevard, Foster City,
California (“the SCE Company”) and Activision Inc., with offices at 3100 Ocean
Park Blvd., Santa Monica, CA 90405 (“Publisher”).

The SCE Company’s parent company, Sony Computer Entertainment Inc. (“SCEI”), has
designed and developed certain core technology of or concerning the System.

The SCE Company has the right to grant non-exclusive licenses to qualified
entities regarding certain intellectual property rights with respect to the
System.

Publisher desires to be granted a non-exclusive license to publish, develop,
have manufactured, market, advertise, distribute and sell Licensed Products in
accordance with the provisions of this Agreement and the provisions of the
Regional Rider that is attached hereto and incorporated herein by reference, and
the SCE Company is willing, in accordance with the terms and subject to the
conditions of this Agreement and the Regional Rider, to grant Publisher such a
license.

In consideration of the representations, warranties and covenants contained
herein and in the Regional Rider, and other good and valuable consideration,
Publisher and the SCE Company hereby agree as follows:

1.                            Definition of Terms.

1.1          “Advertising Materials” means any advertising, marketing,
merchandising, promotional, contest-related, public relations (including press
releases), display, point of sale or website materials regarding or relating to
the Licensed Products or depicting any of the Licensed Trademarks. Advertising
Materials include any advertisements in which the System is displayed, referred
to, or used, including giving away any unit(s) of the System as prizes in
contests or sweepstakes and the public display of the System in product
placement opportunities.

1.2          “Affiliate” means, as applicable, either Sony Computer
Entertainment America Inc. (“SCEA”), Sony Computer Entertainment Inc. (“SCEI”),
Sony Computer Entertainment Europe Ltd. (“SCEE”), Sony Computer Entertainment
Korea (“SCEK”), any subsidiary of the foregoing, or any other entity as may be
established from time to time and becomes a part of the Sony Computer
Entertainment Group.

1.3          “Attribution Line” means the legal attribution line used on
Advertising Materials, which shall be substantially similar to the following: 
“Product copyright and trademarks are the property of the respective publisher
or its licensors.”

1.4          “Designated Manufacturing Facility” means a manufacturing facility
that is designated by the SCE Company, in its sole discretion, to manufacture
Disc Products or any of their component parts.

1.5          “Development System Agreement” means an agreement entered into
between the SCE Company and a licensed Publisher or other licensee regarding the
sale, lease, loan or license of Development Tools.

1.6          “Development Tools” means the PlayStation 3 development tools sold,
leased, loaned or licensed solely for use in the development of Executable
Software.

Sony Computer Entertainment Europe

 

PLAYSTATION 3 GLPA

CONFIDENTIAL

 

2


--------------------------------------------------------------------------------


1.7          “Disc Products” means the Executable Software on PS3 Format Discs,
Advertising Materials, Packaging, Printed Materials and Product Information
relating to any individual title which shall consist of one application software
product per Unit. Disc Products may, but need not, be designed to allow Online
Gameplay.

1.8          “Effective Date” is the date specified in the preamble of this
Agreement.

1.9          “Executable Software” means software in final object code form that
is designed for use and operation exclusively on the System which consists of
Publisher Software and any SCE Materials and constitutes a complete, standalone
videogame.

1.10        “Guidelines” means any guidelines or specifications of the SCE
Company with respect to the development, manufacture and publishing of Licensed
Products, including any requirements regarding the development of Executable
Software, the display of the Licensed Trademarks in any Licensed Products and
related Advertising Materials, or the protection of any of the SCE Intellectual
Property Rights, which may be set forth in the Technical Requirements Checklist,
Corporate Identity Guidelines or in any other documentation provided to
Publisher by the SCE Company. Guidelines shall be comparable to the guidelines
and specifications applied by the SCE Company to its own software products for
the System. All Guidelines may be modified, supplemented or amended by any
Affiliate from time to time upon reasonable notice to Publisher. Guidelines are
incorporated into and form a part of this Agreement.

1.11        “Licensed Developer” means an entity that has signed a Licensed
Developer Agreement with any Affiliate.

1.12        “Licensed Developer Agreement” or “LDA” means a valid and current
license agreement authorizing the development of software for the System, fully
executed between a Licensed Developer and an Affiliate.

1.13        “Licensed Products” means Disc Products and Online Products,
including any Publisher demonstration discs.

1.14        “Licensed Publisher” means an entity that has signed a Licensed
Publisher Agreement with an Affiliate.

1.15        “Licensed Publisher Agreement” or “LPA” means a valid and current
license agreement for the publishing, development, manufacture, marketing,
advertising, distribution and sale of Licensed Products, fully executed between
a Licensed Publisher and an Affiliate.

1.16        “Licensed Trademarks” means the trademarks, service marks, trade
dress, logos, icons and other indicia designated in the Guidelines or otherwise
for use on, in or otherwise in connection with Licensed Products. The Licensed
Trademarks (or any part thereof) are subject to change during the term of this
Agreement and may be modified, supplemented or amended by any Affiliate (as
applicable) from time to time upon reasonable notice to Publisher.

1.17        “Master Disc” means a recordable Blu-Ray disc in the form requested
by the SCE Company containing final pre-production Executable Software.

1.18        “Online Gameplay” means the capability to operate and interact with
the Executable Software associated with a Licensed Product used on a System that
is connected to the Internet or any other network and which may allow an end
user to participate in a game or gameplay with another end user (or other end
users) across the Internet or any other network.

1.19        “Online Products” means (i) enhancements, improvements, additions,
patches, and updates, including characters, artifacts, scripts, levels,
modifications, player statistics and gameplay data, used in conjunction with a
related Disc

3


--------------------------------------------------------------------------------


Product and distributed electronically to any end users after sale or
distribution of a Unit of the related Disc Product; and (ii) Executable Software
distributed electronically to end-users. Online Products may, but need not, be
designed to allow Online Gameplay.

1.20        “Packaging” means, with respect to each Disc Product, the carton,
containers, cases, edge labels, wrapping materials, security seals and other
proprietary labels and trade dress elements and wrapping materials of or
concerning the Disc Products (and all parts of any of the foregoing) but
specifically excluding Printed Materials and PlayStation 3 Format Discs.

1.21        “PlayStation 3 Format Disc” means the disc media formatted for use
with the System.

1.22        “Printed Materials” means all artwork and mechanicals for the disc
label for each PlayStation 3 Format Disc and for the Packaging relating to any
of the Disc Products, and all instructional manuals, liners, inserts, and any
other materials and user information within or attached to the Packaging and
distributed as part of the Disc Products.

1.23        “Product Information” means any information owned or licensed by
Publisher relating to any of the Licensed Products, including demos, videos,
hints and tips, artwork, depictions of Disc Product cover art and videotaped
interviews.

1.24        “Product Proposal” means a written proposal prepared by a Licensed
Publisher and submitted to the SCE Company under the Guidelines regarding the
concept and design for a Licensed Product.

1.25        “Publisher Software” means any software including incorporated audio
and visual material developed by Publisher under this Agreement or an LDA, and
does not include any SCE Materials.

1.26        “Publisher Intellectual Property Rights” means those worldwide
intellectual property rights, current or future, that are owned and controlled
by Publisher, including rights in or related to patents, inventions, designs,
copyrights, databases, trademarks, service marks, trade names, trade dress, mask
work rights, utility model rights, trade secret rights, technical information,
know-how, and the equivalents of the foregoing under the laws of any
jurisdiction and any other intellectual property rights recognized in the
Territory (including all registrations, applications to register and rights to
apply for registration of same), that relate to the Publisher Software,
Packaging, Product Information, Printed Materials, Advertising Materials or
other materials.

1.27        “Purchase Order” means a written purchase order issued by Publisher
pursuant to Section 7.8.1, regarding the purchase of Disc Products that conform
to the Guidelines and other terms and conditions imposed by the SCE Company or
any Designated Manufacturing Facility.

1.28        “Regional Rider” means the additional set of binding terms and which
are appended to and form part of this Agreement, and which are applicable to the
Territory.

1.29        “SCE Confidential Information” means the term as defined in Section
13.1.1.

1.30        “SCE Intellectual Property Rights” means those worldwide
intellectual property rights, current or future, including rights in or related
to patents, inventions, designs, copyrights, databases, trademarks (including
the Licensed Trademarks), service marks, trade names, trade dress, mask work
rights, utility model rights, trade secret rights, technical information,
know-how, and the equivalents of the foregoing under the laws of any
jurisdiction, and any other intellectual property rights recognized in the
Territory (including all registrations, applications to register and rights to
apply for registration of the same), for their full term including all renewals
and extensions, that relate to the SCE Materials, the System, the design and
development of Licensed Products compatible with the System, and any SCE
Confidential Information.

4


--------------------------------------------------------------------------------


1.31        “SCE Materials” means any data, object code, source code, firmware,
documentation (or any part(s) of any of the foregoing) or information relating
to the System or the development of interactive entertainment products
compatible with the System, selected in the sole judgment of the SCE Company,
which are directly or indirectly provided or supplied by any Affiliate to
Publisher. SCE Materials shall not include any hardware portions of the
Development Tools, but shall include firmware in such hardware.

1.32        “System” means the PLAYSTATION®3 computer entertainment system.

1.33        “Term” means the period from the Effective Date until March 31,
2012.

1.34        “Territory” means the term as defined in the Regional Rider.

1.35        “Unit” means an individual copy of a specific Disc Product
regardless of the number of PlayStation 3 Format Discs that are contained within
and are part of such Disc Product.

2.                            License.

2.1          License Grant.  The SCE Company grants to Publisher, for the Term
and throughout the Territory, and in accordance with the other terms,
limitations and conditions referenced herein, a non-exclusive, non-transferable
license under the SCE Intellectual Property Rights, without the right to
sublicense (except as specifically provided herein), to use SCE Materials as
follows: (i) to develop and publish Licensed Products and to enter into
agreements with Licensed Developers and other approved third parties, where the
SCE Company requires such approval, subject to Section 3.2, to develop Licensed
Products; (ii) to have Disc Products manufactured by Designated Manufacturing
Facilities; (iii) to market, advertise, promote, sell and distribute Disc
Products directly to end users or to third parties for distribution to end
users; (iv) to market, advertise and promote, and, pursuant to a separate online
distribution agreement(s) with the SCE Company or any Affiliate, to distribute
Online Products to end users over the PlayStation®Network; (v) to use the
Licensed Trademarks only in connection with the manufacturing, marketing,
packaging, advertising, promotion, sale and distribution of the Licensed
Products; and (vi) to sublicense end-user customers the right to use the
Licensed Products for personal, noncommercial purposes in conjunction with the
System only, and not with other devices or for public performance.

2.2          Separate PlayStation Agreements.  Unless specifically set forth in
this Agreement, all terms used herein are specific to the System and the
attendant SCE Company licensing program. Licenses relating to the original
PlayStation, PS One, PlayStation 2 or PlayStation Portable game consoles are
subject to separate agreements with the SCE Company (or any Affiliate, as
applicable), and any license of rights to Publisher under such separate
agreements shall not confer on Publisher any rights with respect to the System
and vice versa.

3.                            Development and Distribution of Licensed Products.

3.1          Right to Develop.  The SCE Company grants Publisher the right to
purchase, lease or borrow, as applicable, certain hardware devices and license
certain software tools and utilities that comprise the Development Tools, as is
appropriate, from the SCE Company or its designee, pursuant to a separate
Development System Agreement with the SCE Company or a separate rider to this
Agreement, which hardware and software components may be used by Publisher only
in connection with the development of Licensed Products pursuant to Section 2.1.
In developing Executable Software (or portions thereof), Publisher and any
third-party Licensed Developers with whom Publisher contracts shall fully comply
in all respects with all Guidelines, including technical specifications. In the
event that Publisher uses any third-party tools to develop Executable Software
or any portion thereof, Publisher shall be responsible at Publisher’s sole risk
and expense for ensuring that it has obtained all necessary licenses for any
such use.

5


--------------------------------------------------------------------------------


3.2          Subcontractors.  Publisher may retain subcontractors who provide
services which do not require access to SCE Materials or SCE Confidential
Information without prior approval. Otherwise, Publisher may retain
subcontractor(s) to assist with the development, publication and marketing of
Licensed Products (or portions thereof) which have signed (i) an LPA or LDA with
the SCE Company (the “PlayStation 3 Agreement”) in full force and effect
throughout the term of such development, publishing and marketing services or
(ii) if required by the SCE Company, an SCE Company-approved subcontractor
agreement (“Subcontractor Agreement”), and the SCE Company has approved such
subcontractor in writing (which approval shall be in the SCE Company’s sole
discretion). Publisher shall not disclose to any subcontractor any of the SCE
Confidential Information, including any SCE Materials, unless and until either a
PlayStation 3 Agreement or any required Subcontractor Agreement has been
executed and approved by the SCE Company. Publisher shall be solely responsible
for verifying that all third parties that contribute to the development of any
Licensed Product, or component thereof, satisfy the requirements of clause (i)
or (ii) of this Section 3.2. Notwithstanding any consent which may be granted by
the SCE Company for Publisher to employ any such permitted subcontractor(s), or
any such separate agreement(s) that may be entered into by Publisher with any
such permitted subcontractor, Publisher shall remain fully liable for its
compliance with all of the provisions of this Agreement and for the compliance
of any and all permitted subcontractors with the provisions of any agreements
entered into by such subcontractors in accordance with this Section.  Publisher
shall use best efforts to cause all subcontractors that it retains in
furtherance of this Agreement to comply in all respects with the terms and
conditions of this Agreement, and hereby unconditionally guarantees all
obligations of its subcontractors. The SCE Company may subcontract any of its
rights or obligations hereunder.

3.3          Form of Distribution.  Executable Software distributed physically
to end users and demonstration discs shall be in the form of PlayStation 3
Format Discs only. Publisher shall not, directly or indirectly, incorporate more
than one Disc Product in a single Unit, or package or bundle Units of any Disc
Product with any other goods or services, without the SCE Company’s prior
written consent. Online Products, Online Gameplay and any services associated
with Online Gameplay, including subscriptions, shall be distributed or made
available electronically, including by wireless distribution, to end users over
the PlayStation®Network only, unless the SCE Company gives express written
consent to another manner of distribution on SCE Company standard terms or
otherwise as agreed. Notwithstanding this limitation, Publisher may
electronically transmit Executable Software from site to site, or from machine
to machine over a computer network, for the sole purposes of facilitating
development and for testing to be carried out under Section 6; provided that no
right of retransmission shall attach to any such transmission, and provided
further that Publisher shall use reasonable security measures customary within
the high technology industry to reduce the risk of unauthorized interception or
retransmission of such transmissions.

3.4          Distribution Channels for Disc Products.  Publisher may use such
distribution channels to distribute Disc Products as Publisher deems
appropriate, including the use of third-party distributors, resellers, dealers
and sales representatives. In the event that the SCE Company permits Publisher
to have any of its Disc Products published by another Licensed Publisher,
Publisher must, in addition to complying with Section 3.2, provide the SCE
Company with advance written notice of such arrangement, including the name of
the Licensed Publisher and any additional information requested by the SCE
Company regarding the nature of the distribution services that would be provided
by such third-party Licensed Publisher prior to manufacture of the Disc Product,

6


--------------------------------------------------------------------------------


4.                            Online Gameplay.

4.1          Access to and Maintenance of Online Gameplay.  Publisher shall
maintain servers hosting Online Gameplay for the periods specified in the
Guidelines, Publisher, or, at SCEE’s option, SCEE or its Affiliate shall provide
notice to consumers in a clear and conspicuous manner via one of the methods
listed in Section 4.3 any permanent shutdown to a server hosting or supporting
Online Gameplay no later than three (3) months prior to any shutdown.

4.2          Publisher Online Designee.  Publisher shall appoint a dedicated
contact person for its Licensed Products designed to allow Online Gameplay, who
shall act as a liaison between the SCE Company and Publisher for all online
matters relating to Licensed Products designed to allow Online Gameplay.
Publisher’s designee shall also be responsible for ensuring that all terms and
conditions relating to the online elements of the Licensed Products are complied
with. Publisher shall give the SCE Company ten (10) days’ written notice prior
to any change in designee.

4.3          Online Legal Compliance.  Licensed Products designed for Online
Gameplay must include a legal disclosure enumerating end user, privacy and
moderation policies and age rating (collectively, “Online Terms”) prior to
allowing any end users to engage in Online Gameplay for the first time for a
particular user or as otherwise required by law. The SCE Company reserves the
right to review Publisher’s Online Terms, but shall have no liability for
content of Publisher’s Online Terms. Online Terms shall either be coded into the
applicable Licensed Product or available on the server hosting Online Gameplay
in such a way that an end user must agree to it prior to accessing and engaging
in Online Gameplay. Online Terms must comply with the Guidelines. Publisher must
inform all end users engaging in or accessing Online Gameplay if any personally
identifying information will be collected, how it will be collected, and how it
will be used.

4.4          Publisher Liability for Online Gameplay.  Publisher shall bear
exclusively all responsibility and liability for any features or capability of
Licensed Products related to Online Gameplay, including Online Gameplay between
territories using different television standards, whether PAL, NTSC or
otherwise.

5.                            Limitations on Licenses; Reservation of Rights.

5.1          Application of Council Directive 91/250/EEC.  If Publisher has
executed the Regional Rider in a Territory governed by Council Directive
91/250/EEC, the limitations set forth in Section 5 shall be subject to Council
Directive 91/250/EEC.

5.2          Reverse Engineering Prohibited.  Publisher shall not directly or
indirectly disassemble, decrypt, electronically scan, peel semiconductor
components, decompile, or otherwise reverse engineer in any manner or attempt to
reverse engineer or otherwise derive any source code from, all or any portion of
the SCE Materials, or permit, assist or encourage any third party to do so.

5.3          Limitation on Creation of Derivative Works.  Publisher shall not
use, modify, reproduce, sublicense, distribute, create derivative works from, or
otherwise provide to third parties, the SCE Materials, in whole or in part,
other than as expressly set forth herein without the SCE Company’s prior written
consent.

5.4          Limitation on Examination and Study of Tools.  Publisher may study
the performance, design and operation of the Development Tools solely for the
limited purposes of developing and testing Publisher Software, or to develop
tools to assist Publisher with the development and testing of Publisher
Software. Any tools developed or derived by Publisher as a result of studying
the performance, design or operation of the Development Tools shall be
considered derivative works of the SCE Materials and shall be owned by the SCE
Company, but may be treated as trade secrets of Publisher. This section shall
govern any conflict with a similar provision in any separate agreement.

7


--------------------------------------------------------------------------------


5.5          Limitations Regarding Content of Licensed Products.  No rights are
granted under this Agreement with respect to non-game products or products which
contain significant elements of, or are a hybrid with, audio or video profile
products. No rights are granted under this Agreement with respect to serving or
providing in-game dynamic advertisements. Licensed Products may contain in-game
static advertisements, subject to the Guidelines.

5.6          Reservation of SCE Company’s Rights.

5.6.1       Limitations on Use of SCE Materials and SCE Intellectual Property
Rights.  This Agreement does not grant any right or license under, and Publisher
shall not use, any SCE Confidential Information, the SCE Materials, or any of
the SCE Intellectual Property Rights except as expressly authorized hereunder
and in strict compliance with the terms and conditions of this Agreement. No
other right or license is to be implied by or inferred from any provision of
this Agreement or the conduct of the parties. In particular, Publisher shall not
use the Executable Software, SCE Materials or SCE Confidential Information (or
any portion of any of the foregoing) in connection with the development of any
software for any emulator or other computer hardware or software system. In no
event shall Publisher patent any tools, methods, or applications, created,
developed or derived from SCE Materials. Publisher shall not make available to
any third party any tools developed or derived from the study of the Development
Tools without the SCE Company’s express written permission. Use of such tools
shall be strictly limited to the creation or testing of Licensed Products and
any other use, direct or indirect, of such tools is strictly prohibited.
Moreover, Publisher shall bear all risks arising from incompatibility of its
Licensed Product and the System resulting from use of Publisher created tools.
The burden of proof under this Section shall be on Publisher, and the SCE
Company reserves the right to require Publisher to furnish evidence satisfactory
to the SCE Company that Publisher has complied with this Section.

5.6.2       Ownership and Protection of SCE Materials and SCE Intellectual
Property Rights.  All rights with respect to the SCE Materials and the System,
including all of the SCE Intellectual Property Rights, are the exclusive
property of the SCE Company or its Affiliates. Publisher shall not do or cause
to be done any act or thing in any way impairing or tending to impair any of the
SCE Company’s rights, title or interests in or to the SCE Materials or the SCE
Intellectual Property Rights. Publisher shall take all steps as the SCE Company
may reasonably require for the protection and maintenance of the SCE
Intellectual Property Rights, including executing licenses or obtaining
registrations. Publisher shall not register any trademark in its own name or in
any other person’s name, or use, or obtain rights to use Internet domain names
or addresses, which are identical or similar to, or are likely to be confused
with any of the Licensed Trademarks or any other trademarks of the SCE Company.
All goodwill associated with the Licensed Trademarks, including any goodwill
generated or arising by or through Publisher’s or its sub-licensees’ activities
under this Agreement, accrues to the benefit of and belongs exclusively to the
SCE Company. Nothing contained in this Agreement shall be deemed to grant
Publisher the right to use the trademark “SONY” in any manner or for any
purpose.

5.6.3       Authentication.  The SCE Company reserves the right to require
Publisher to utilize an authentication or authorization system to be provided,
licensed or designated by the SCE Company to authenticate and verify all
Licensed Products and units of the System. The SCE Company reserves the right to
insert serial numbers on all PlayStation 3 Format Discs for security or
authentication purposes.

8


--------------------------------------------------------------------------------


5.7          Acknowledgment of Publisher’s Ownership Rights. Separate and apart
from the SCE Materials and other rights licensed to Publisher by the SCE Company
hereunder, as between Publisher and the SCE Company, Publisher retains all
rights, title and interest in and to the Publisher Software, the Product
Proposals, and related Product Information, including Publisher Intellectual
Property Rights therein, as well as Publisher’s rights in any source code and
other underlying material such as artwork and music (but specifically excluding
the SCE Materials and any software provided directly or indirectly by the SCE
Company) and any names used as titles for Licensed Products and other trademarks
used by Publisher. Nothing in this Agreement shall restrict the right of
Publisher to develop, distribute or transmit products incorporating the
Publisher Software and underlying material, which do not contain or were not
developed through use of the SCE Materials or the SCE Intellectual Property
Rights, for any hardware platform or service other than the System, or to use
Printed Materials or Advertising Materials approved by the SCE Company
(excepting Printed Materials or Advertising Materials that contain any Licensed
Trademarks) as Publisher determines for such other platforms.

5.8          Guidelines Requirement. The licenses granted to Publisher are
expressly conditioned on Publisher’s compliance with all provisions of the SCE
Company’s Guidelines, as and when published or within a commercially reasonable
time following its receipt of a publication expressly referencing such
provisions, and any and all such provisions are incorporated herein by this
reference. To the extent that the Guidelines change with respect to any Licensed
Product materials that Publisher submits to the SCE Company under Section 6.1,
Publisher shall only be required to implement any such revised Guidelines in
subsequent orders of corresponding Disc Product or subsequent publications of
corresponding Online Product. Publisher shall not be required to recall or
destroy previously manufactured Disc Products, unless such Disc Products do not
comply with the original standards, requirements and conditions set forth in the
Guidelines or unless explicitly required to do so in writing by the SCE Company.

6.                            Quality Standards for Licensed Products.

6.1          Product Assessment, Format Quality Assurance and Printed and
Advertising Materials. Publisher shall comply with the process and requirements
for assessment and format quality assurance of Licensed Products and Advertising
Materials, on a product-by product basis as specified in the Guidelines. The SCE
Company will not approve Licensed Products that are outside the PlayStation®3
format specifications in the Guidelines.

6.2          Rating Requirements. No Licensed Product may be published, sold,
distributed, marketed, advertised or promoted unless each Licensed Product bears
a consumer advisory age rating, consisting of a rating code and product
descriptors, either as required by local law or as issued by, and following the
rating display requirements of, a consumer advisory ratings system designated by
the SCE Company. Any and all costs and expenses incurred in connection with
obtaining such rating shall be borne solely by Publisher. No Licensed Product,
Printed Materials or Advertising Materials may bear more than one consumer
advisory rating code. Any Online Product that can be used with a Disc Product
must bear a rating that is the same as or lower than the rating issued to the
Disc Product, unless the SCE Company gives express written consent.

6.3          Compatibility of Licensed Products with Peripherals. Publisher
shall ‘be solely responsible for functionality and operational compatibility of
its Licensed Products with any third-party peripherals (e.g., controllers,
memory storage devices, etc). The SCE Company shall have no responsibility to
test or otherwise evaluate the compatibility of

9


--------------------------------------------------------------------------------


Publisher’s Licensed Products with any third-party peripherals. The SCE Company
shall not be held responsible for any actual, incidental or consequential
damages that may result from any use or inability to use any third-party
peripherals with any Licensed Products or the System. If the SCE Company elects,
at its sole discretion, to test or otherwise evaluate the compatibility of
Publisher’s Licensed Products with any third-party peripheral device then, (i)
any such testing or evaluation shall not obligate the SCE Company to test or
evaluate any other third-party peripherals; (ii) any such testing or evaluation
shall not shift to the SCE Company any responsibility to ensure or assess the
functionality or compatibility of any third-party peripheral or require the SCE
Company to report any third-party peripheral incompatibilities; and (iii)
Publisher shall provide the SCE Company, upon request and at no additional cost
or expense to the SCE Company, with a reasonable number of samples of any such
third-party peripheral products for testing and review in a timely manner. In
the event that any Licensed Product fails to perform to the SCE Company’s
satisfaction with any third-party peripheral that it is intended to support, the
SCE Company shall have the right to require that Publisher modify or remove such
portions of the Executable Software as are intended to support the affected
third-party peripheral.

6.4          Publisher’s Additional Quality Assurance Obligations. If at any
time or times subsequent to the approval of any part of a Licensed Product, the
SEC Company identifies any material defects (such materiality to be determined
by the SCE Company in its sole discretion) with respect to the Licensed Product,
or in the event that the SCE Company identifies any improper use of its Licensed
Trademarks or the SCE Materials, or any material defects or improper use are
brought to the attention of the SCE Company, Publisher shall, at no cost to the
SCE Company, promptly correct any such material defects, or improper use, to the
SEC Company’s commercially reasonable satisfaction, which may include, in the
SEC Company’s judgment, the recall and re-release of Units of the affected Disc
Product or publication of an update, upgrade or technical fix to an Online
Product. In the event any Licensed Products create any risk of loss or damage to
any property or injury to any person, Publisher shall immediately take effective
steps, at Publisher’s sole liability and expense, to recall and remove such
Licensed Products from any affected channels of distribution; provided, however,
that if Publisher is not acting as the distributor or seller for the Licensed
Products, its obligation shall be to use its best efforts to arrange removal of
all affected Licensed Products from the relevant distribution channels.
Publisher shall provide all end-user support for Licensed Products. Publisher
and the SCE Group Company may enter into a separate agreement to have Publisher
provide all end-user support for Online Gameplay of Publisher’s Licensed
Products that is provided through the PlayStation®Network. The SCE Company
expressly disclaims any obligations or liability to provide end-user support
with respect to Licensed Products.

7.                            Manufacture of Disc Products.

7.1          Manufacture of Units. Upon approval of Executable Software and
associated Printed Materials pursuant to Section 6, and subject to Sections
7.4 – 7.7, the Designated Manufacturing Facility will, in accordance with the
terms and conditions set forth in this Section 7, and at Publisher’s request and
sole expense (a) manufacture PlayStation 3 Format Discs for Publisher; (b)
manufacture Publisher’s Packaging and Printed Materials; and (c) assemble the
PlayStation 3 Format Discs with the related Printed Materials and Packaging.
Publisher shall comply with all Guidelines relating to the production of Units
of Disc Products. The SCE Company reserves the right to insert or require
Publisher to make arrangements for the insertion of certain Printed Materials
relating to the System into each Unit.

7.2          Designated Manufacturing Facilities. To insure compatibility of
PlayStation 3 Format Discs with the System, consistent quality of the Disc
Products and incorporation of anti-piracy security measures, the SCE Company
shall designate and license a Designated Manufacturing Facility or Facilities to
reproduce PlayStation 3 Format Discs. Publisher shall purchase [***] of its
requirements for PlayStation 3 Format Discs, including demonstration discs, from
such Designated Manufacturing Facility. Any Designated Manufacturing Facility
shall be entitled to enforce the terms of this Agreement.

10


--------------------------------------------------------------------------------


7.3          Creation of Master PlayStation 3 Format Disc. Using one of the
fully approved Master Discs provided by Publisher under the Guidelines, the SCE
Company or the Designated Manufacturing Facility shall create an encrypted,
reproducible master of the Executable Software (formatted as a PlayStation 3
Format Disc) from which all other copies of the Executable Software for the
corresponding Disc Product are to be replicated. Publisher shall be responsible
for the costs, as determined by the SCE Company or the Designated Manufacturing
Facility, of producing the reproducible masters of any and all Executable
Software.

7.4          Manufacture of Printed Materials by Designated Manufacturing
Facility. If Publisher elects to order Printed Materials from a Designated
Manufacturing Facility, Publisher shall deliver all SCE Company-approved Printed
Materials to that Designated Manufacturing Facility, at Publisher’s sole risk
and expense, and the Designated Manufacturing Facility will manufacture such
Printed Materials in accordance with this Section 7. In order to insure against
loss or damage to the copies of the Printed Materials furnished to the SCE
Company, Publisher shall return duplicates of all Printed Materials, and neither
the SCE Company nor any Designated Manufacturing Facility shall be liable for
any loss of or damage to any Printed Materials.

7.5          Manufacture of Printed Materials by Alternate Source. Subject to
the Guidelines, Publisher may elect to be responsible for manufacturing its own
Printed Materials (other than artwork which is to be reproduced or otherwise
displayed on any PlayStation 3 Format Discs, which Publisher will supply to the
Designated Manufacturing Facility for incorporation within the Disc Products),
at Publisher’s sole risk and expense. The SCE Company shall have the right to
disapprove any Printed Materials that do not comply with the applicable
Guidelines. If Publisher elects to supply its own Printed Materials, neither the
SCE Company nor any Designated Manufacturing facility shall be responsible for
any delays arising from use of Publisher’s own Printed Materials.

7.6          Manufacture of Packaging by Designated Manufacturing Facility. To
ensure consistent quality of the Disc Products, the SCE Company may designate
and license a Designated Manufacturing Facility to reproduce [***] of the
proprietary Packaging for the Disc Products. If so, then Publisher shall
purchase [***] of its requirements for such Packaging from a Designated
Manufacturing Facility during the Term.

7.7          Assembly Services. Publisher may either procure assembly services
from a Designated Manufacturing Facility or, with the SCE Company’s prior
written consent, from an alternate source. If Publisher elects to be responsible
for assembling the Disc Products, then the Designated Manufacturing Facility
shall ship the component parts of the Disc Product to a destination designated
by Publisher, at Publisher’s sole risk and expense. The SCE Company shall have
the right to inspect any assembly facilities that Publisher proposes to use in
order to determine if the component parts of the Disc Products are being
assembled in accordance with the SCE Company’s quality standards.  The SCE
Company may require Publisher to recall any Units of any Disc Products that fail
to comply with the Guidelines.  If Publisher elects to use alternate assembly
facilities, neither the SCE Company nor any Designated Manufacturing Facility
shall be responsible for any delays or other production issues, including
missing component parts, arising from use of alternate assembly facilities.
Publisher shall comply with all applicable labor laws and, in accordance with
the provisions of Section 16.8, shall not employ child labor, slave labor or
forced labor in connection with the assembly of the Licensed Products.

7.8          Orders and Delivery.

7.8.1       Orders. Publisher shall issue Purchase Order(s) to a Designated
Manufacturing Facility in the form set forth and containing the information
required in the Guidelines, with a copy to the SCE Company.

11


--------------------------------------------------------------------------------


No Purchase Orders will be processed for any Disc Product unless that Disc
Product is fully compliant with the Guidelines. All Purchase Orders shall be
subject to approval by the SCE Company not to be unreasonably withheld and to
acceptance by the Designated Manufacturing Facility pursuant to the Guidelines.
Purchase Orders issued by Publisher to a Designated Manufacturing Facility for
each Licensed Product approved by the SCE Company shall be non-cancelable and
are subject to the order requirements of the Designated Manufacturing Facility.

7.8.2       General Terms. Neither the SCE Company nor any Designated
Manufacturing Facility shall be responsible for shortage or breakage with
respect to any order if component parts or assembly services are obtained from
alternate sources.

7.9          Delivery of Disc Products. The Designated Manufacturing Facility
will deliver Disc Products to Publisher at Publisher’s sole expense, except
where otherwise provided under this Agreement. Publisher shall have no right to
have completed Units of Disc Products stored after manufacture.

7.10        Ownership of Original Master Discs. Due to the proprietary and
confidential nature of the mastering and encryption process, neither the SCE
Company nor any Designated Manufacturing Facility shall under any circumstances
release any original Master Discs, reproducible masters created under section
7.3 or other in-process materials to Publisher. All such materials shall be and
remain the sole property of the SCE Company or the Designated Manufacturing
Facility (as applicable). Notwithstanding the foregoing, the Publisher
Intellectual Property Rights contained in the Publisher Software that is
contained in any such in-process materials is, as between the SCE Company and
Publisher, the sole and exclusive property of Publisher or its licensors.

8.                            Marketing of Licensed Products.

8.1          Marketing Generally. At no expense to the SCE Company, Publisher
shall, and shall direct its distributors to, diligently market, sell and
distribute the Licensed Products, and shall use commercially reasonable efforts
to stimulate demand for such Licensed Products throughout the Territory and to
supply any resulting demand. Publisher shall use reasonable efforts to protect
the Licensed Products from and against illegal reproduction or copying by end
users or by any other persons.

8.2          Samples. Publisher shall provide sample Units of each Disc Product
to the SCE Company in the quantities and per the terms specified in the
Guidelines. In the event that Publisher assembles any Disc Product using an
alternate source, Publisher shall be responsible for shipping such sample Units
to the SCE Company, at Publisher’s cost and expense, promptly following the
commercial release of such Disc Product. Units shall not be shipped to the SCE
Company prior to the commercial release of such Disc Product. The SCE Company
assumes no liability for release of samples prior to commercial release. The SCE
Company shall not directly or indirectly resell any such sample Units of the
Disc Products without Publisher’s prior written consent. The SCE Company may
distribute sample Units to its employees, provided that it uses its reasonable
efforts to ensure that such Units are not sold into the retail market. In
addition, subject to availability, Publisher shall sell to the SCE Company
additional Units at cost.

8.3          Marketing Programs. From time to time the SCE Company may invite
Publisher to participate in promotional or advertising opportunities that may
feature one or more Licensed Products from one or more Licensed Publishers.
Participation shall be voluntary and subject to terms to be determined at the
time of the opportunity. In the event Publisher elects to participate, all
materials submitted by Publisher to the SCE Company shall be submitted subject
to the Guidelines and delivery of such materials to the SCE Company shall
constitute acceptance by Publisher of the terms of the offer. Each Affiliate
shall be entitled to display and otherwise use the Attribution Line on its
multi-product marketing materials, unless otherwise agreed in writing.

12


--------------------------------------------------------------------------------


8.4          PlayStation Website. Publisher shall provide the SCE Company with
Product Information for a web page for each of its Licensed Products for display
on the PlayStation promotional website, or other website(s) operated by the SCE
Company from time to time in connection with the promotion of the PlayStation
brand. Specifications for Product Information for such web pages shall be as
provided in the Guidelines. Publisher shall provide the SCE Company with such
Product Information for each Licensed Product upon submission of Printed
Materials to the SCE Company for approval pursuant to the Guidelines. Publisher
shall also provide updates for any such web page in a timely manner as may be
required in the Guidelines.

8.5          Demonstration Disc Programs. The SCE Company may, from time to
time, provide opportunities for Publisher to contribute Licensed Product content
for distribution as part of a demonstration disc published by any Affiliate, or
permit Publisher to publish its own demonstration disc pursuant to a third party
demonstration disc program. The specifications with respect to the approval,
creation, manufacture, marketing, distribution and sale of any such demo disc
programs shall be set forth in the Guidelines. The SCE Company reserves the
right to choose from products submitted from other Licensed Publishers and first
party products to determine the specific products that will be included in any
SCE Company demonstration discs, and Publisher’s Licensed Products will not be
guaranteed prominence or preferential treatment on any SCE demonstration disc.
The SCE Company has no obligation to publish, advertise or promote any
demonstration disc.

8.6          Contests and Sweepstakes of Publisher. Publisher may conduct
contests, sweepstakes, competitions and promotions, as permitted by law
collectively, “Contest” or “Contests”, to promote Licensed Products. The SCE
Company shall permit Publisher to include Contest materials in Printed Materials
and Advertising Materials, subject to compliance with the provisions of Sections
10.2 and 11.2, and subject to the Guidelines.

9.                            Payments.

9.1          Payments for Licensed Products. Publisher shall pay the SCE Company
either directly or through its designee, for Licensed Products, including
Licensed Products in any “Greatest Hits,” “Platinum” or any other program, and
demonstration discs, at the rates and in the manner specified in the Regional
Riders and the terms of this Section 9. Publisher shall be required in all cases
to make payments to the SCE Company, in accordance with this Section 9 and the
Regional Rider, with respect to any and all of Publisher’s products that are
developed utilizing any SCE Materials or SCE Intellectual Property Rights or any
derivative works based on or otherwise derived from the same. The burden of
proof under this Section shall be on Publisher. The SCE Company reserves the
right to require Publisher to furnish evidence satisfactory to the SCE Company
that Publisher has complied with any or all of its obligations pursuant to this
Section.  Payment terms are subject to change in the SCE Company’s discretion
upon reasonable notice to Publisher.

9.2          Payment for Units of Disc Products. Payments shall be made to the
SCE Company through its Designated Manufacturing Facility concurrent with the
placement of any Purchase Order for Units of any Disc Product in accordance with
the terms and conditions set forth in this Agreement unless otherwise agreed in
writing with the SCE Company. Payment shall be made prior to manufacture unless
the SCE Company has agreed in writing to extend credit terms to Publisher under
Section 9.3.

9.3          Credit Terms. The SCE Company is not required to extend any credit
terms to Publisher, but may do so in the SCE Company’s sole discretion. Credit
terms and limits shall be subject to revocation or extension at the SCE
Company’s sole discretion. If credit terms are extended to Publisher, Purchase
Orders will be invoiced upon shipment of Disc Products and each invoice will be
payable within 30 days of

13


--------------------------------------------------------------------------------


the date of the invoice. Publisher shall be additionally liable for all costs
and expenses of collection, including without limitation, reasonable fees for
lawyers and court costs.

9.4          Charges and Deductions. The amounts that Publisher must pay under
this Agreement are exclusive of all taxes, duties, charges or assessments which
the SCE Company or the Designated Manufacturing Facility may have to collect or
pay and for which Publisher is solely responsible. No costs incurred in the
development, manufacture, marketing, sale or distribution of any Licensed
Products shall be deducted from any amounts payable under this Agreement.
Similarly, there shall be no deduction from any amounts owed hereunder as a
result of any uncollectible accounts owed to Publisher, or for any credits,
discounts, allowances or returns which Publisher may credit or otherwise grant
to any third-party customer of any Licensed Products, or for any taxes, fees,
assessments or expenses of any kind which may be incurred by Publisher in
connection with its sale or distribution of any Licensed Products or arising
with respect to the payment of royalties. Publisher may not assert any credit,
set-off or counterclaim to justify withholding payment under this Agreement.
Publisher shall be solely responsible for and bear any costs relating to any
withholding taxes or other such assessments which may be imposed by any
governmental authority with respect to the payments to the SCE Company.
Publisher shall provide the SCE Company with official tax receipts or other such
documentary evidence issued by the applicable tax authorities sufficient to
substantiate that any such taxes or assessments have in fact been timely paid.
Deductions may only be made after issuance of an approved credit memo from the
SCE Company or a Designated Manufacturing Facility.

9.5          General Terms. Each shipment to Publisher shall constitute a
separate sale, whether said shipment constitutes the whole or partial
fulfillment of any Purchase Order. Title to Units shall pass to Publisher only
upon payment in full of the amounts due under this Agreement for those Units.
The receipt and deposit by the SCE Company of any moneys payable under this
Agreement shall be without prejudice to any rights or remedies the SCE Company
has and shall not restrict or prevent the SCE Company from challenging the basis
for calculation or payment accuracy. Nothing in this Agreement shall excuse or
be construed as a waiver of Publisher’s obligation to timely provide any and all
payments owed to the SCE Company or any Designated Manufacturing Facility.

10.                     Representations and Warranties.

10.1        Representations and Warranties of SCE Company. The SCE Company
represents and warrants solely for the benefit of Publisher that the SCE Company
has the right, power and authority to enter into this Agreement and to fully
perform its obligations hereunder.

10.2        Representations and Warranties of Publisher. Publisher represents
and warrants that:

(i)         There is no threatened or pending action, suit, claim or proceeding
alleging that the use or possession by Publisher or its affiliates of all or any
part of the Publisher Software, Product Proposals, Product Information, Printed
Materials, Advertising Materials, Packaging not provided by the Designated
Manufacturing Facility, or any underlying work or content embodied in any of the
foregoing, including any name, designation or trademark used in conjunction with
any of the Licensed Products, infringes or otherwise violates an intellectual
property right or other right or interest of any kind whatsoever anywhere in the
world of any third party, or otherwise contesting any right, title or interest
of Publisher in or to the Publisher Software, Product Proposals, Product
Information, Printed Materials, Advertising Materials, Packaging not provided by
the Designated Manufacturing Facility, or any underlying work or content
embodied in any of the foregoing, including any name, designation or trademark
used in conjunction with any of the Licensed Products;

14


--------------------------------------------------------------------------------


(ii)        The Publisher Software, Product Proposals, Product Information,
Printed Materials, Advertising Materials, Packaging not provided by the
Designated Manufacturing Facility, and their contemplated disclosure or use
under this Agreement do not and shall not infringe any person’s rights including
patents, copyrights (including rights in a joint work), trademarks, trade dress,
trade secret, rights of publicity, privacy, performance, moral rights, literary
rights or any other right or interest anywhere in the world of any third party.
Publisher has obtained the consent of all holders of intellectual property
rights necessary for the SCE Company’s or its Affiliates’ use of any Publisher
Software, Product Proposals, Product Information, Printed Materials, Advertising
Materials and Packaging not provided by the Designated Manufacturing Facility
provided by Publisher, which may be reproduced, published, publicly displayed,
publicly performed, marketed, sold and otherwise distributed by the SCE Company
and any Affiliates in accordance with this Agreement, Publisher has made all
payments required to any person having any legal rights arising from such
disclosure or use so that the SCE Company will not incur any obligation to pay
any royalty, residual, union, guild or other fees or expenses;

(iii)       Publisher has the right, power and authority to enter into this
Agreement, to grant the SCE Company the rights granted hereunder and to fully
perform its obligations hereunder;

(iv)       The making of this Agreement by Publisher does not violate any
separate agreement, rights or obligations existing between Publisher and any
other person, and, throughout the Term, Publisher shall not make any separate
agreement with any third party that is inconsistent with any of the provisions
of this Agreement;

(v)        Publisher has not previously taken any action that could be
interpreted as having sold, assigned, leased, licensed or in any other way
disposed of or encumbered any of the rights granted to Publisher hereunder.
Publisher will not sell, assign, lease, license or in any other way dispose of
or encumber any of such rights except as expressly consented to by the SCE
Company in writing;

(vii)     Neither Publisher nor its affiliates shall make any representation or
give any warranty to any person or entity expressly or on the SCE Company’s
behalf, or to the effect that the Licensed Products are connected in any way
with the SCE Company other than that the Executable Software and Licensed
Products have been developed, marketed, sold and distributed under license from
the SCE Company;

(viii)    In the event that any Executable Software is delivered by Publisher to
any other Licensed Publishers or Licensed Developers in source code form,
Publisher will take all precautions consistent with the protection of valuable
trade secrets by companies in high technology industries to ensure that such
third parties protect and maintain the confidentiality of such source code;

(ix)       The Executable Software, excepting any SCE Materials, and any Product
Information shall be in a commercially acceptable form, free of significant
bugs, defects, time bombs or viruses or unauthorized content that is
inconsistent with the age rating applicable to the corresponding Licensed
Product, which could disrupt, delay, or destroy the Executable Software or
System, or render any of such items less than fully useful, or that could cause
the SCE Company to suffer public disrepute, contempt, scandal or ridicule, or
which insults or offends the community or any substantial organized group
thereof or which could tend to adversely affect the SCE Company’s name,
reputation or goodwill associated with the System, and shall be fully compatible
with the System and all peripherals listed on the Printed Materials as
compatible with the Licensed Product;

(x)        Each of the Licensed Products shall be developed, marketed, sold and
distributed by or at the direction of Publisher in an ethical manner and in a
responsible manner with respect to the protection of children in the online
environment, and in full compliance with all applicable laws,

15


--------------------------------------------------------------------------------


including federal, state, provincial, local and foreign laws, and any rules,
regulations and standards promulgated thereunder, including lottery laws and
labor laws, and will not contain content that violates applicable laws,
including those relating to privacy or any obscene or defamatory matter;

(xi)       Publisher’s policies and practices with respect to the development,
marketing, sale, and distribution of the Licensed Products shall in no manner
reflect adversely upon the name, reputation or goodwill of the SCE Company or
any Affiliate;

(xii)      To the extent Publisher wishes to utilize a Licensed Developer to
assist in development of Licensed Products, Publisher has contracted, or will
contract, with a Licensed Developer for the technical expertise and resources
necessary to fulfill its obligations under this Agreement; and

(xiii)     Publisher shall make no false, misleading or inconsistent
representations or claims with respect to the System, any Licensed Products, or
the SCE Company or any Affiliate.

11.                     Indemnities; Limited Liability.

11.1        Indemnification by SCE Company. The SCE Company shall indemnify and
hold Publisher harmless from and against any and all third-party claims,
demands, losses, liabilities, damages, expenses and costs, including reasonable
fees for lawyers, expert witnesses and litigation costs, and costs incurred in
the settlement or avoidance of any such claim, in connection with or which
result from a breach of any of the SCE Company’s representations or warranties
set forth in Section 10.1 (collectively, “SCE-Indemnified Claim(s)”); provided
that: (i) Publisher shall give prompt written notice to the SCE Company of the
assertion of any SCE Indemnified Claim; (ii) the SCE Company shall have the
right to select counsel and control the defense and settlement of any
SCE-Indemnified Claim and Publisher shall not agree to the settlement of any
SCE-Indemnified Claim without the SCE Company’s prior written consent, and (iii)
Publisher shall provide the SCE Company reasonable assistance and cooperation
concerning any SCE Indemnified Claim, except that Publisher need not incur an
out-of-pocket costs in rendering such assistance and cooperation. The SCE
Company shall have the exclusive right, at its discretion, to commence and
prosecute at its own expense any lawsuit or to take such other action with
respect to SCE-Indemnified Claims as shall be deemed appropriate by the SCE
Company.

11.2        Indemnification By Publisher. Publisher shall indemnify and hold the
SCE Company harmless from and against any and all claims, demands, losses,
liabilities, damages, expenses and costs, including reasonable fees for lawyers,
expert witnesses and litigation costs, and costs incurred in the settlement or
avoidance of any such claim, in connection with or which result from (i) a
breach of any of the provisions of this Agreement; (ii) any claim of
infringement of a third party’s intellectual property rights or any consumer
claim, with respect to Publisher’s Licensed Products, including claims related
to Publisher’s support of unauthorized or unlicensed peripherals or software
that are not part of the PlayStation 3 format specifications as set forth in the
Guidelines; (iii) any claim related to any Licensed Product features or
capability related to cross-regional Online Gameplay; (iv) any claims of or in
connection with any personal or bodily injury (including death or disability) or
property damage arising out of, in whole or in part, the development, marketing,
advertising, sale, distribution or use of any of the Licensed Products (or
portions thereof) unless due directly and solely to the breach of the SCE
Company in performing any of the specific duties or providing any of the
specific services required of it hereunder; or (v) any federal, state or foreign
civil or criminal investigations or actions relating to the development,
marketing, advertising, sale or distribution of Licensed Products (all
subsections collectively, “Publisher-Indemnified Claim(s)”), provided that (a)
the SCE Company shall give prompt written notice to Publisher of the assertion
of any Publisher-Indemnified Claim; (b) Publisher shall have the right to select
counsel and control the defense and settlement of any

16


--------------------------------------------------------------------------------


Publisher-Indemnified Claim, except that with respect to any
Publisher-Indemnified Claims made by a third party against the SCE Company, the
SCE Company shall have the right to select counsel for the SCE Company and
reasonably control the defense and settlement of the Publisher-Indemnified Claim
against the SCE Company; and (c) the SCE Company shall provide Publisher with
reasonable assistance and cooperation concerning any Publisher-Indemnified
Claim, except that the SCE Company need not incur any out-of-pocket costs in
rendering such assistance and cooperation. Subject to the foregoing, Publisher
shall have the exclusive right, at its discretion, to commence and prosecute at
its own expense any lawsuit or to take such other action with respect to
Publisher-Indemnified Claims as shall be deemed appropriate by Publisher.

11.3        LIMITATIONS OF LIABILITY.

11.3.1     SCE Limitation of Liability for Financial Losses. In no event shall
the SCE Company or any Affiliates, or the officers, directors, employees,
agents, licensors or suppliers of any of such entities, be liable for loss of
revenue, loss of actual or prospective profits, loss of contracts, loss of
anticipated savings, loss of business opportunity, reputation or goodwill or
loss of, damage to or corruption of data (whether such loss or damages are
direct, indirect, special, incidental or consequential) arising out of relating
to, or in connection with this Agreement or any collateral contract (including
the breach of this Agreement by the SCE Group Company), whether known, foreseen
or foreseeable and whether in contract, tort (including negligence), product
liability, under indemnity, or otherwise.

11.3.2     SCE Limitation of Liability for Other Consequential Losses. In no
event shall the SCE Company, its Affiliates or the officers, directors,
employees, agents, licensors or suppliers of any of such entities, be liable for
any indirect, special, incidental or consequential loss or damage of any kind
arising out of or in connection with this Agreement or any collateral contract
(including the breach of this Agreement by the SCE Group Company), whether
known, foreseen or foreseeable and whether in contract, tort (including
negligence), product liability, under an indemnity or otherwise.

11.3.3     SCE Limitation of Liability for Representations. Publisher shall have
no remedy with respect to any representation made to it upon which it relied in
entering into this Agreement and the SCE Company and its Affiliates and the
officers, directors, employees, agents, licensors or suppliers of any of such
entities shall have no liability to Publisher other than under the express terms
of this Agreement. In this Section 11.3.3, “representation” means any
undertaking, promise, assurance, statement, representation, warranty or
understanding, whether in writing or otherwise, of any person (whether a party
to this Agreement or not), relating to the subject matter of this Agreement.

11.3.4     SCE Limitation of Liability for SCE Materials and Publisher’s
Materials. Except as expressly set forth herein, neither the SCE Company, nor
its Affiliates, nor the officers, directors, employees, agents, licensors or
suppliers of any of such entities, shall bear any risk, or have any
responsibility or liability of any kind to Publisher or to any third parties
with respect to the quality, functionality, operation or performance of, or the
use or inability to use, all or any part of the SCE Materials, the System, the
Licensed Products or Units of Disc Products, or for any software errors or
“bugs” in Product Information included on SCE Company demonstration discs.

11.3.5     SCE Limitation of Financial Liability. In no event shall the SCE
Company’s liability arising under, relating to, or in connection with this
Agreement, or any collateral contract, exceed the total amount paid by Publisher
under Section 9 within the 48 month period immediately prior to the date of the
first occurrence of the event or circumstances giving rise to the claimed
liability.

11.3.6     Publisher Limitation of Liability. In no event shall Publisher, its
officers, directors, employees, agents, licensors or

17


--------------------------------------------------------------------------------


suppliers be liable to the SCE Company for loss of revenue, loss of actual or
prospective profits, loss of contracts, loss of anticipated savings, loss of
business opportunity, reputation or goodwill or loss of, damage to or corruption
of data (whether such loss or damage is direct, indirect, special, incidental or
consequential), arising out of or in connection with this Agreement or any
collateral contract (including the breach of this Agreement by Publisher)
provided that such limitations shall not apply to damages resulting from
Publisher’s breach of Sections 2, 3, 5, 11.2, or 13 of this Agreement, or to any
amounts which Publisher may be required to pay pursuant to Sections 11.2 or
16.10.

11.3.7     [***]

11.3.8     Law Applicable to Liabilities. Nothing in this Agreement shall
exclude or limit any liability of either party which may not be excluded or
limited under applicable law.

12.                     Infringement of SCE Intellectual Property Rights By
Third Parties.

In the event that Publisher discovers or otherwise becomes as are that any of
the SCE Intellectual Property Rights have been or are being infringed by any
third party. Publisher shall promptly notify the SCE Company. The SCE Company
shall have the sole right, in its discretion, to institute and prosecute
lawsuits against third parties regarding infringement of SCE Intellectual
Property Rights. Any lawsuit shall be prosecuted solely at the cost and expense
of the SCE Company and all sums recovered in any such lawsuits, whether by
judgment, settlement or otherwise, shall belong solely to the SCE Company. Upon
the SCE Company’s request, Publisher shall execute all papers, testify on all
matters and otherwise cooperate in every way necessary or desirable for the
prosecution of any such lawsuit. The SCE Company shall reimburse Publisher for
the reasonable expenses incurred as a result of such cooperation, but unless
authorized by other provisions of this Agreement, not Costs and expenses
attributable to any crossclaim, counterclaim or third party action.

13.                     Confidentiality.

13.1        SCE Confidential Information.

13.1.1     Definition of SCE Confidential Information. “SCE Confidential
Information” shall mean:

(i)         the SCE Materials, the Development Tools, the Guidelines, the
Regional Riders and this Agreement, including all exhibits and schedules
attached to any of the foregoing and all information related to these items;

(ii)        other information, documents and materials developed, owned,
licensed or under the control of the SCE Company or any Affiliate, including all
processes, data, hardware, software, inventions, trade secrets, ideas,
creations, improvements, designs, discoveries, developments, research and know
how, including SCE Intellectual Property Rights relating to the SCE Materials
and the Development Tools; and

(iii)       information, documents and other materials regarding the SCE
Company’s or any Affiliate’s finances, business and business methods, marketing
and technical plans, and development and production plans; and

18


--------------------------------------------------------------------------------


(iv)       third-party information and documents licensed to or under the
control of the SCE Company or any Affiliate.

The SCE Confidential Information consists of information in any medium, whether
oral, printed, in machine-readable form or otherwise, provided to Publisher
before or during the Term, including information subsequently reduced to
tangible or written form. In addition, the existence of a relationship between
Publisher and the SCE Company shall be deemed to be the SCE Confidential
Information unless otherwise agreed to in writing by the parties or until
publicly announced by the SCE Company or any Affiliate.

13.1.2     Term of Protection of the SCE Confidential Information. The term for
the protection of the SCE Confidential Information shall commence on the
Effective Date and shall continue in full force and effect for as long as any of
the SCE Confidential Information continues to be maintained as confidential and
proprietary by the SCE Company or any Affiliate.

13.1.3     Preservation of SCE Confidential Information. Publisher shall, with
respect to the SCE Confidential Information:

(i)         not disclose SCE Confidential Information to any person, other than
those employees, directors or officers of the Publisher or subcontractors
expressly approved under Section 3.2, whose duties justify a “need-to-know” and
who have executed a confidentiality agreement in which such employees,
directors, officers or subcontractors have agreed not to disclose and to protect
and maintain the confidentiality of all confidential information and materials
inclusive of those of third parties which may be disclosed to them or to which
they may have access during the course of their duties. At the SCE Company’s
request, Publisher shall provide the SCE Company with a copy of such
confidentiality agreement between Publisher and its employees, directors,
officers, or subcontractors and shall also provide the SCE Company with a list
of employee, director, officer, and subcontractor signatories. Publisher shall
not disclose any of the SCE Confidential Information to third parties, other
than expressly approved subcontractors under section 3.2, including to
consultants or agents without the SCE Company’s prior written consent. Any
employees, directors, officers, subcontractors, authorized consultants and
agents who obtain access to or copies of the SCE Confidential Information shall
be advised by Publisher of the confidential or proprietary nature of the SCE
Confidential Information, and Publisher shall be responsible for any breach of
this Agreement by all such persons.

(ii)        hold all of the SCE Confidential Information in confidence and take
all measures necessary to preserve the confidentiality of the SCE Confidential
Information in order to avoid disclosure, publication, or dissemination, using
as high a degree of care and scrutiny, but at least reasonable care, as is
consistent with the protection of valuable trade secrets by companies in high
technology industries.

(iii)       ensure that all written materials relating to or containing the SCE
Confidential Information be maintained in a restricted access area and plainly
marked to indicate the proprietary and confidential nature thereof.

(iv)       at the SCE Company’s request, return promptly to the SCE Company any
and all portions of the SCE Confidential Information, together with all copies
thereof.

(v)        not use, copy, reproduce, modify, create derivative works from,
sublicense, distribute, or otherwise disseminate the SCE Confidential
Information, or any portion thereof, except as expressly authorized, nor shall
Publisher remove any proprietary legend set forth on or contained within any of
the SCE Confidential Information.

13.1.4     Exceptions. The foregoing restrictions shall not apply to any portion
of the SCE Confidential Information which:

19


--------------------------------------------------------------------------------


(i)         was previously known by Publisher without restriction on disclosure
or use, as proven by written documentation of Publisher;

(ii)        is or legitimately becomes part of the public domain through no
fault of Publisher or any of its employees, directors, officers, consultants or
agents;

(iii)       is independently developed by Publisher’s employees or consultants
who have not had access to or otherwise used the SCE Confidential Information
(or any portion thereof), as proven by written documentation of Publisher;

(iv)       is required to be disclosed by court, administrative or governmental
order; provided that Publisher must use all reasonable efforts prior to issuance
of any such order to maintain the confidentiality of the SCE Confidential
Information, including asserting in any action or investigation the restrictions
set forth in this Agreement, and, immediately after receiving notice of any such
action, investigation, or threatened action or investigation, Publisher must
notify the SCE Company of such action, investigation, or threatened action or
investigation, unless Publisher is ordered by a court not to so notify; or

(v)        is approved for release by written authorization of the SCE Company.

13.1.5     No Obligation to License. Disclosure of the SCE Confidential
Information to Publisher shall not (i) constitute any option, grant or license
from the SCE Company to Publisher under any SCE Intellectual Property Rights now
or after owned or controlled by the SCE Company; (ii) result in any obligation
on the part of the SCE Company to approve any materials of Publisher; (iii) give
Publisher any right to, directly or indirectly, develop, manufacture, sell or
otherwise distribute any product derived from or which uses or was developed
with the use of the SCE Confidential Information (or any portion thereof), other
than as expressly set forth in this Agreement.

13.1.6     Publisher’s Obligations Upon Unauthorized Disclosure. If at any time
Publisher becomes aware of any unauthorized duplication, access, use, possession
or knowledge of any of the SCE Confidential Information, it shall notify the SCE
Company as soon as reasonably practicable, and shall promptly act to recover any
such information and prevent further breach of the confidentiality obligations
herein. Publisher shall provide any and all reasonable assistance to the SCE
Company to protect the SCE Company’s proprietary rights in any of the SCE
Confidential Information that Publisher or its employees, directors, officers,
or permitted subcontractors, consultants, or agents may have directly or
indirectly disclosed or made available, and that may be duplicated, accessed,
used, possessed or known in any manner or for any purpose not expressly
authorized by this Agreement, including enforcement of confidentiality
agreements, commencement and prosecution in good faith (alone or with the SCE
Company) of legal action, and reimbursement for all reasonable lawyers’ fees,
costs and expenses incurred by the SCE Company to protect the SCE Company’s
proprietary rights in the SCE Confidential Information. Publisher shall take all
steps requested by the SCE Company to prevent the recurrence of any unauthorized
duplication, access, use, possession or knowledge of the SCE Confidential
Information.

13.2        Publisher’s Confidential Information.

13.2.1     Definition of Publisher’s Confidential Information. “Publisher’s
Confidential Information” shall mean:

(i)         any Publisher Software provided to the SCE Company pursuant to this
Agreement and all documentation and information relating thereto, including
Product Proposals, Printed Materials and Advertising Materials (other than
documentation and information intended for release to and use by end users, the
general public or the trade);

20


--------------------------------------------------------------------------------


(ii)        other documents and materials developed, owned, licensed or under
the control of Publisher, including all processes, data, hardware, software,
inventions, trade secrets, ideas, creations, improvements, designs, discoveries,
developments, research and know-how; and

(iii)       information and documents regarding Publisher’s finances, business,
marketing and technical plans, business methods and production plans.

Publisher’s Confidential Information may consist of information in any medium,
whether oral, printed, in machine-readable form or otherwise, provided to the
SCE Company before or during the Term, including information subsequently
reduced to tangible or written form.

13.2.2     Term of Protection of Publisher’s Confidential Information. The term
for the protection of Publisher’s Confidential Information shall commence on the
Effective Date and shall continue in full force and effect for as long as any of
Publisher’s Confidential Information continues to be maintained as confidential
and proprietary by Publisher.

13.2.3     Preservation of Confidential Information of Publisher. The SCE
Company shall, with respect to Publisher’s Confidential Information:

(i)         hold all Publisher’s Confidential Information in confidence and take
all reasonable steps to preserve the confidentiality of Publisher’s Confidential
Information, and to prevent it from falling into the public domain or into the
possession of persons other than those persons to whom disclosure is authorized
hereunder.

(ii)        not disclose Publisher’s Confidential Information to any person
other than the SCE Company’s or a Designated Manufacturing Facility’s employees,
directors, agents, consultants and subcontractors who need to know or have
access to Publisher’s Confidential Information for the purposes of this
Agreement, and only to the extent necessary for such purposes.

(iii)       ensure that all written materials relating to or containing
Publisher’s Confidential Information be maintained in a secure area and plainly
marked to indicate the proprietary and confidential nature thereof.

(iv)     at Publisher’s request, return promptly to Publisher any and all
portions of Publisher’s Confidential Information, together with all copies
thereof.

(v)      not use Publisher’s Confidential Information, or any portion thereof,
except as provided herein, nor shall the SCE Company remove any proprietary
legend set forth on or contained within any of Publisher’s Confidential
Information.

13.2.4     Exceptions. The foregoing restrictions shall not apply to any portion
of Publisher’s Confidential Information which:

(i)        was previously known by the SCE Company without restriction on
disclosure or use, as proven by written documentation of the SCE Company;

(ii)       comes into the possession of the SCE Company from a third party which
is not under any obligation to maintain the confidentiality of such information;

(iii)      is or legitimately becomes part of information in the public domain
through no fault of the SCE Company, or any of its employees, directors, agents,
consultant or subcontractors;

(iv)      is independently developed by the SCE Company’s employees, consultants
or subcontractors who have not had access to or otherwise used Publisher’s
Confidential Information (or any portion thereof), as proven by written
documentation of the SCE Company;

21


--------------------------------------------------------------------------------


(v)       is required to be disclosed by court, administrative, or governmental
order; provided that the SCE Company attempts, prior to the issuance of any such
order, to maintain the confidentiality of Publisher’s Confidential Information,
including asserting in any action or investigation the restrictions set forth in
this Agreement, and immediately after receiving notice of any such action,
investigation, or threatened action or investigation, notifies Publisher of such
action, investigation, or threatened action or investigation, unless the SCE
Company is ordered by a court not to so notify; or

(vi)      is approved for release by written authorization of Publisher.

13.2.5     SCE Company’s Obligations Upon Unauthorized Disclosure. If at any
time the SCE Company becomes aware of any unauthorized duplication, access, use,
possession or knowledge of Publisher’s Confidential Information, it shall notify
Publisher as soon as is reasonably practicable. The SCE Company shall provide
any and all reasonable assistance to Publisher to protect Publisher’s
proprietary rights in any of Publisher’s Confidential Information that it or its
employees or permitted subcontractors may have directly or indirectly disclosed
or made available and that may be duplicated, accessed, used, possessed or known
in a manner or for a purpose not expressly authorized by this Agreement,
including enforcement of confidentiality agreements, commencement and
prosecution in good faith (alone or with Publisher) of legal action, and
reimbursement for all reasonable lawyers’ fees, costs and expenses incurred by
Publisher to protect Publisher’s proprietary rights in Publisher’s Confidential
Information. The SCE Company shall take all reasonable steps requested by
Publisher to prevent the recurrence of any unauthorized duplication, access,
use, possession or knowledge of Publisher’s Confidential Information.

13.3        Confidentiality of Agreement. While the terms of this Agreement and
the Regional Rider shall be treated as SCE Confidential Information, Publisher
may disclose their terms and conditions:

(i)        to legal counsel;

(ii)       in confidence, to accountants, banks and financing sources and their
advisors;

(iii)      in confidence, in connection with the enforcement of this Agreement
or rights arising under or relating to this Agreement; and

(iv)      if required, in the opinion of its counsel, to file publicly or
otherwise disclose the terms of this Agreement under applicable securities or
other laws, Publisher shall promptly notify the SCE Company of such obligation
so that the SCE Company has a reasonable opportunity to contest or limit the
scope of such required disclosure, and Publisher shall request, and shall use
best efforts to obtain, confidential treatment for such sections of this
Agreement as the SCE Company may designate.

14.                     Term Renewal and Termination.

14.1        Term Renewal. The Term shall be automatically extended for
additional one-year terms, unless either party provides the other with written
notice of its election not to extend on or before January 31 of the year in
which the Term would renew. Notwithstanding the foregoing, the term for the
protection of SCE Confidential Information and Publisher’s Confidential
Information shall be as set forth in Sections 13.1 2 and 13.2.2 respectively.

14.2        Termination by SCE Company. The SCE Company shall have the right to
terminate the Agreement immediately, on written notice to Publisher, upon the
occurrence of any of the following:

(i)         If Publisher is in material breach of any of its obligations under
the Agreement or under any other agreement entered into between the SCE Company
or any Affiliate, on the one hand, and Publisher on the other hand;

(ii)        A statement of intent by Publisher to no longer exercise any of the
rights granted by the

22


--------------------------------------------------------------------------------


SCE Company to Publisher hereunder or Publisher failing to submit materials
under section 6.1 or failing to issue any Purchase Orders during any period of
twelve consecutive calendar months;

(iii)       If Publisher (a) is unable to pay its debts when due; (b) makes an
assignment for the benefit of any of its creditors; (c) flies or has filed
against it a petition, or an order of bankruptcy or insolvency is made, under
the bankruptcy or insolvency laws of any jurisdiction (and such petition is not
discharged within 60 days) or becomes or is adjudicated bankrupt or insolvent;
(d) is the subject of an order for, or applies for or notices its intent to
apply for, the appointment of an administrator, receiver, administrative
receiver, manager, liquidator, trustee or similar officer to be appointed over
any of its business or property; (e) ceases to do business or enters into
liquidation; or (f) takes or suffers any similar or analogous action in any
jurisdiction as a consequence of debt;

(iv)       If a controlling interest in Publisher or in an entity which directly
or indirectly has a controlling interest in Publisher is transferred to a party
that (a) is in breach of any agreement with the SCE Company or any Affiliate;
(b) directly or indirectly holds or acquires a controlling interest in a third
party which designs, develops any of the core components for an interactive
device or product which is directly or indirectly competitive with the System,
or itself develops any product that is directly or indirectly competitive with
the System; or (e) is in litigation or in an adversarial administrative
proceeding with the SCE Company or any Affiliate concerning the SCE Confidential
Information or any SCE Intellectual Property Rights, including challenging
validity of any SCE Intellectual Property Rights;

(v)        If Publisher or any entity that directly or indirectly has a
controlling interest in Publisher (a) enters into a business relationship with a
third party related to the design or development or any core components for an
interactive device or product which is directly or indirectly competitive with
the System; or (b) acquires an interest in or otherwise forms a strategic
business relationship with any third party which has developed or owns or
acquires intellectual property rights in any such device or product;

(vi)       If Publisher or any of its affiliates initiates any legal or
administrative action against the SCE Company or any Affiliate or challenges the
validity of any SCE Intellectual Property Rights;

(vii)      If Publisher fails to pay any sums owed to the SCE Company on the
date due and such default is not fully corrected or cured within ten (10)
business days of the date on which such payment was originally due; or

(viii)     If Publisher or any of its officers or employees engage in “hacking”
of any software for any PlayStation format or in activities which facilitate the
same by any third party.

As used hereinabove, “controlling interest” means, with respect to any form of
entity, sufficient power to control the decisions of such entity. Publisher
shall immediately notify the SCE Company in writing in the event that any of the
events or circumstances specified in this Section 14.2 occur. In the event of
termination under 14.2(viii), the SCE Company shall have the right to terminate
any other agreements entered into between the SCE Company and Publisher.

14.3        Product-by-Product Termination. In addition to the events of
termination described in Section 14.2, the SCE Company, at its option, shall be
entitled to terminate, with respect to a particular Licensed Product, the
licenses and related rights herein granted to Publisher immediately on written
notice to Publisher, in the event that (a) Publisher fails to notify the SCE
Company promptly in writing of any material change to any materials previously
approved by the SCE Company in accordance with Sections 6 and the relevant
Guidelines, and such breach is not corrected or cured within 30 days after
receipt of written notice of such breach; (b) Publisher uses a third party that
fails

23


--------------------------------------------------------------------------------


to comply with the requirements of Section 3.2 in connection with the
development of any Licensed Product; (c) any third party with whom Publisher has
contracted for the development of Licensed Products breaches any of its material
obligations to the SCE Company pursuant to such third party’s agreement with the
SCE Company with respect to any such Licensed Product; (d) Publisher cancels a
Licensed Product or fails to provide the SCE Company, in accordance with the
provisions of Section 6 and the relevant Guidelines, with the final version of
the Executable Software for any Licensed Product within three months of the
scheduled release date (as referenced in the Product Proposal or as otherwise
mutually agreed by the parties in writing), fails to provide work in progress to
the SCE Company in strict compliance with the review process set forth in the
Guidelines, fails to provide fully tested final Executable Software in strict
conformance with the Guidelines; or (e) Publisher otherwise fails materially to
conform to the Guidelines with respect to any particular Licensed Product.

14.4        Options in Lieu of Termination. As alternatives to terminating the
Agreement or all licensed rights with respect to a particular Licensed Product
as set forth in Sections 14.2 and 14.3, the SCE Company may, at its option and
upon written notice to Publisher, suspend this Agreement, entirely or with
respect to a particular Licensed Product or program, for a set period of time
which shall be specified in writing to Publisher upon the occurrence of any
breach of this Agreement. Election of suspension shall not constitute a waiver
of or compromise with respect to any of the SCE Company’s rights under this
Agreement and the SCE Company may elect to terminate this Agreement with respect
to any breach.

14.5        No Refunds. In the event that this Agreement expires or is
terminated under any of Sections 14.2 through 14.4, no portion of any payments
of any kind whatsoever previously provided hereunder shall be owed or be
repayable or refunded to Publisher.

15.                     Effect of Expiration or Termination.

15.1        Inventory Statement. Within 30 days of the date of expiration or the
effective date of termination with respect to any or all Licensed Products or
this Agreement, Publisher shall provide the SCE Company with an itemized
statement, certified to be accurate by an officer of Publisher, specifying the
number of unsold Units of the Licensed Products as to which such termination
applies, on a title-by title basis, which remain in its inventory or under its
control at the time of expiration or the effective date of termination. The SCE
Company shall be entitled to conduct at its expense a physical inspection of
Publisher’s inventory and work in process upon reasonable written notice during
normal business hours in order to ascertain or verify such inventory and
inventory statement.

15.2        Reversion of Rights. Upon expiration or termination and subject to
Section 15.3, the licenses and related rights herein granted to Publisher shall
immediately revert to the SCE Company, and Publisher shall cease from any
further use of the SCE Confidential Information, Licensed Trademarks and the SCE
Materials and any SCE Intellectual Property Rights therein, and, subject to the
provisions of Section 15.3, Publisher shall have no further right to continue
the development, publication, manufacture, marketing, advertising, sale or other
distribution of any Licensed Products, or to continue to use any Licensed
Trademarks; provided, however, that for a period of one year after the effective
date of termination, and subject to all the terms of Section 13, and provided
this Agreement is not terminated due to any breach or default by Publisher,
Publisher may retain such portions of the SCE Materials and the SCE Confidential
Information as the SCE Company in its sole discretion agrees are required to
support end users who possess Licensed Products but must return all these
materials at the end of such one year period. Upon expiration or termination,
the licenses and related rights herein granted to the SCE Company by Publisher
shall immediately revert to Publisher, and the SCE Company shall cease from any
further use of Product Information and any Publisher Intellectual Property
Rights

24


--------------------------------------------------------------------------------


therein; provided that the SCE Company may continue the manufacture, marketing,
advertising, sale and other such distribution of any SCE Company demonstration
discs containing Publisher’s Product Information which Publisher had previously
approved.

15.3        Disposal of Unsold Units Upon Termination. In the event of
termination of this Agreement under sections 14.2(ii), (iv), or (v), Publisher
may sell off existing inventories of Units of the Disc Products, on a
non-exclusive basis, and strictly in accordance with this Agreement, for a
period of [***] from the date of expiration or effective date of termination of
this Agreement, and provided such inventories have not been manufactured solely
or principally for sale during such period. Subsequent to the expiration of such
[***], or in the event this Agreement is terminated under Sections 14.2(i),
(iii), (vi), (vii). or (viii), any and all Units of the Disc Products remaining
in Publisher’s inventory or otherwise under its control shall be destroyed by
Publisher within [***] of such expiration or termination date. Within [***]
after such destruction, Publisher shall provide the SCE Company with an itemized
statement, certified to be accurate by an officer of Publisher, indicating the
number of Units of the Licensed Products which have been destroyed (on a
title-by-title basis), the location and date of such destruction, and the
disposition of the remains of such destroyed materials.

15.4        Disposal of Unsold Units Upon Non- Renewal. In the event that the
Term expires and this Agreement is not renewed, Publisher may continue to
publish those Licensed Products containing Executable Software whose development
was completed before or during the Term, and to use the Licensed Trademarks
strictly, only and directly in connection with such publication, until the Term
expires or, if later, until the second anniversary of the 31 January next
following such completion. Upon expiration of the Term or, the extended period
for publishing Licensed Products, Publisher may sell off existing inventories of
such Licensed Products on a non-exclusive basis for a period of [***] from the
applicable expiration date; provided that such inventory is not manufactured
solely or principally for sale within such sell-off period.

15.5        Return of the SCE Materials and the SCE Confidential Information.
Upon the expiration or earlier termination of this Agreement or following either
the [***] referenced in Sections 15.4 and 15.3 and subject to Section 15.2,
Publisher shall immediately deliver to the SCE Company, or if and to the extent
requested by the SCE Company, destroy, all SCE Materials and any and all copies
thereof, and Publisher and the SCE Company shall, upon the request of the other
party, immediately deliver to the other party, or to the extent requested by
such party destroy, all Confidential Information of the other party, including
any and all copies thereof, which the other party previously furnished to it in
furtherance of this Agreement. Within five (5) working days after any such
destruction, Publisher or the SCE Company, as appropriate, shall provide the
other party with a certificate of destruction and an itemized statement, each
certified to be accurate by an officer of Publisher, indicating the number of
copies or units of the SCE Materials or SCE Confidential Information which have
been destroyed, the location and date of such destruction and the disposition of
the remains of such destroyed materials. In the event that Publisher fails to
return or certify the destruction of the SCE Materials or SCE Confidential
Information and the SCE Company must resort to legal means (including any use of
lawyers) to recover the SCE Materials or SCE Confidential Information or the
value thereof, all costs, including the SCE Company’s reasonable lawyers’ fees,
shall be borne by Publisher, and the SCE Company, may, in addition to the SCE
Company’s other remedies, withhold such amounts from any payment otherwise due
from the SCE Company to Publisher under any agreement between the SCE Company
and Publisher.

25


--------------------------------------------------------------------------------


15.6        Extension of this Agreement; Termination Without Prejudice. The SCE
Company shall be under no obligation to extend this Agreement notwithstanding
any actions taken by either of the parties prior to the expiration of this
Agreement. Upon the expiration of this Agreement, neither party shall be liable
to the other for any damages (whether direct, indirect, consequential or
incidental, and including any expenditures, loss of profits or prospective
profits) sustained or arising out of or alleged to have been sustained or to
have arisen out of such expiration. The expiration or termination of this
Agreement shall be without prejudice to any rights or remedies which one party
may otherwise have against the other party, and shall not excuse either party
from liability with respect to any events occurring prior to expiration or the
effective date of termination.

16.                     Miscellaneous Provisions.

16.1        Notices. All notices or other communications required or desired to
be sent to either of the parties shall be in writing and shall be sent by
registered or certified mail, postage prepaid, or sent by recognized
international courier service, or facsimile, with charges prepaid. The address
for all notices or other communications required to be sent to the SCE Company
or Publisher, respectively, shall be the mailing address stated in the preamble
hereof, or such other address as may be provided by written notice from one
party to the other on at least ten (10) days’ prior written notice. Any such
notice shall be effective upon the date of actual receipt, as confirmed by the
receiving party.

16.2        Audit Provisions. Publisher shall keep full, complete, and accurate
books of accounts and records covering all transactions relating to this
Agreement. Publisher shall preserve such books of accounts, records, documents,
and materials for a period of [***] after the expiration or earlier termination
of this Agreement. Acceptance by the SCE Company of any accounting statement,
purchase order, or payment hereunder will not preclude the SCE Company from
challenging or questioning the accuracy thereof at a later time. In the event
that the SCE Company reasonably believes that the pricing information provided
by Publisher with respect to any Licensed Product is not accurate, the SCE
Company shall be entitled to request additional documentation from Publisher to
support the pricing information provided for such Licensed Product. In addition,
during the Term and for a period of [***] thereafter and upon the giving of
reasonable prior written notice to Publisher, at the SCE Company’s expense,
representatives of the SCE Company shall be given access to, and the right to
inspect, audit, and make copies and summaries of and take extracts from, such
portions of all books and records of Publisher, and Publisher’s affiliates and
branch offices, as pertain to the Licensed Products and any payments due or
credits received hereunder. Any such audit shall take place during normal
business hours and shall, at the SCE Company’s sole election, be conducted
either by an independent certified accountant or by an appropriately
professionally qualified SCE Company employee. In the event that such inspection
reveals any under-reporting of any payment due to the SCE Company, Publisher
shall immediately pay the SCE Company such amount. In the event that any audit
conducted by the SCE Company reveals that Publisher has under-reported any
payment due to the SCE Company hereunder by [***] or more for the relevant audit
period, then in addition to the payment of the appropriate amount due to the SCE
Company, Publisher shall reimburse the SCE Company for all reasonable audit
costs for that audit and any and all collection costs to recover any unpaid
amounts.

16.3        Force Majeure. Neither the SCE Company nor Publisher shall be liable
for any loss or damage or be deemed to be in breach of this Agreement if its
failure to perform or failure to cure any of its obligations under this
Agreement results from any event or circumstance beyond its reasonable control,
including any natural disaster, fire, flood, earthquake or other Act of God;
shortage of equipment, materials, supplies or transportation facilities; strike
or other industrial dispute; war or rebellion; shutdown or delay in power,
telephone or other essential service due to the

26


--------------------------------------------------------------------------------


failure of computer or communications equipment or otherwise; provided, however,
that the party interfered with gives the other party written notice thereof
promptly, and, in any event, within fifteen (15) business days of discovery of
any such Force Majeure condition. If notice of the existence of any Force
Majeure condition is provided within such period, the time for performance or
cure shall be extended for a period equal to the duration of the Force Majeure
event or circumstance described in such notice, except that any such cause shall
not excuse the payment of any sums owed to the SCE Company prior to, during or
after the occurrence of any such Force Majeure condition. In the event that the
Force Majeure condition continues for more than 60 days, the SCE Company may
terminate this Agreement for cause by providing written notice to Publisher to
such effect.

16.4        No Agency, Partnership or Joint Venture. The relationship between
the SCE Company and Publisher, respectively, is that of licensor and licensee.
Both parties are independent contractors and neither party is the legal
representative, agent, joint venturer, partner or employee of the other party
for any purpose whatsoever. Neither party has any right or authority to assume
or create any obligations of any kind or to make any representation or warranty
on behalf of the other party, whether express or implied, or to bind the other
party in any respect whatsoever.

16.5        Assignment. The SCE Company has entered into this Agreement based
upon the particular reputation, capabilities and experience of Publisher and its
officers, directors and employees. Except as provided in this Agreement,
Publisher may not assign, sublicense, subcontract, encumber or otherwise
transfer this Agreement or any of its rights hereunder, nor delegate or
otherwise transfer any of its obligations hereunder, to any third party unless
the prior written consent of the SCE Company shall first be obtained. Any
attempted or purported assignment, delegation or other such transfer, directly
or indirectly, without the required consent of the SCE Company shall be void and
a material breach of this Agreement.

Subject to the foregoing, this Agreement shall inure to the benefit of the
parties and their respective successors and permitted assigns (other than in
connection with any of the events referenced in Section 14.2(iv).) The SCE
Company shall have the right to assign any and all of its rights and obligations
hereunder to any Affiliate(s) or to any company in the Sony family group of
companies.

16.6        Non-solicitation. Neither Publisher nor any of its affiliates, by
itself, its officers, employees or agents, or indirectly, shall during the Term,
induce or seek to induce, on an individually targeted basis, the employment or
the engagement of the services of, any employee of the SCE Company or any of its
Affiliates, whose services are (a) specifically engaged in product development
or directly related functions or (b) otherwise reasonably deemed by his or her
employer to be of material importance to the protection of its legitimate
business interests, and (c) with whom Publisher or any of its affiliates shall
have had contact or dealings during the Term. The foregoing provisions shall
continue to apply for a period of 12 months after this Agreement expires or is
terminated.

16.7        Compliance with Applicable Laws. The parties shall at all times
comply with all applicable laws and regulations and all conventions and treaties
to which their countries are a party or relating to or in any way affecting this
Agreement and the performance by the parties of this Agreement, including the US
Children’s Online Privacy Protection Act and all other laws and regulations
relating to the gathering, handling and dissemination of all data from or
concerning end users of Online Products. Each party, at its own expense, shall
negotiate and obtain any approval, license or permit required in the performance
of its obligations, and shall declare, record or take such steps to render this
Agreement binding, including the recording of this Agreement with any
appropriate governmental authorities (if required).

16.8        Legal Costs and Expenses. In the event it is necessary for either
party to retain the services of a lawyer to enforce the provisions of

27


--------------------------------------------------------------------------------


this Agreement or to file or defend any action arising out of this Agreement,
then the prevailing party in any such action shall be entitled, in addition to
any other rights and remedies available to it at law or in equity, to recover
from the other party its reasonable fees for lawyers and expert witnesses, plus
such court costs and expenses as may be fixed by any court of competent
jurisdiction. The term “prevailing party” for the purposes of this Section shall
include a defendant who has by motion, judgment, verdict or dismissal by the
court, successfully defended against any claim that has been asserted against
it.

16.9        Remedies. Unless expressly set forth to the contrary, either party’s
election of any remedies provided for in this Agreement shall not be exclusive
of any other remedies at law or equity, and all such remedies shall be deemed to
be cumulative. Any breach of Sections 2, 3, 5, 6, 7.1 - 7.7, 13 or 15 of this
Agreement would cause significant and irreparable harm to the SCE Company, the
extent of which would be difficult to ascertain and for which damages might not
be an adequate remedy. Accordingly, in addition to any other remedies, including
damages to which the SCE Company may be entitled, in the event of a breach or
threatened breach by Publisher, or any of its directors, officers, employees,
agents or permitted consultants or subcontractors, of any such Section or
Sections of this Agreement, the SCE Company shall be entitled to the immediate
issuance without bond or other security, of ex parte equitable relief, including
injunctive relief, or, if a bond is required under applicable law, on the
posting of a bond in an amount not to exceed USD [***], enjoining any breach or
threatened breach of any or all of such provisions. In addition, if Publisher
fails to comply with any of its obligations as set forth herein, the SCE Company
shall be entitled to an accounting and repayment of all forms of compensation,
commissions, remuneration or benefits which Publisher directly or indirectly
realizes as a result of or arising in connection with any such failure to
comply. Such remedy shall be in addition to and not in limitation of any
injunctive relief or other remedies to which the SCE Company may be entitled
under this Agreement or otherwise at law or in equity.

16.10      Severability. In the event that any provision of this Agreement or
portion thereof is determined by a court of competent jurisdiction to be invalid
or otherwise unenforceable, such provision or portion shall be enforced to the
extent possible consistent with the stated intention of the parties, or, if
incapable of such enforcement, shall be deemed to be deleted from this
Agreement, while the remainder of this Agreement shall continue in full force
and remain in effect according to its stated terms and conditions.

16.11      Sections Surviving Expiration or Termination. The following Sections
shall survive the expiration or earlier termination of this Agreement for any
reason: 5, 6.2, 6.3, 6.4, 7.10, 9, 10, 11, 13, 14.5, 15 and 16 and any terms in
any Regional Rider that are expressly designated as surviving termination.

16.12      Waiver. No failure or delay by either party in exercising any right,
power or remedy under this Agreement shall operate as a waiver of any such
right, power or remedy. No waiver of any provision of this Agreement shall be
effective unless in writing and signed by the party against whom such waiver is
sought to be enforced. Any waiver by either party of any provision of this
Agreement shall not he construed as a waiver of any other provision of this
Agreement, nor shall such waiver operate or be construed as a waiver of such
provision respecting any future event or circumstance.

16.13      Modification and Amendment. The SCE Company reserves the right, at
any time upon reasonable notice to Publisher, to amend the relevant provisions
of this Agreement or the Guidelines, to take account of or in response to any
decision, order, or objection of any court or governmental or other competition
authority of competent jurisdiction, or any statutory or similar measures that
give effect to any such decision (from which this Agreement and the Guidelines
are not exempt) or to reflect any undertaking by the SCE Company to any such
authority. Any such amendment shall be of

28


--------------------------------------------------------------------------------


prospective application only and shall not be applied to any Licensed Products
submitted to the SCE Company pursuant to Section 6 prior to the date of the SCE
Company’s notice of amendment.  In the event that Publisher is unwilling to
accept any such amendment, then Publisher shall have the right to terminate this
Agreement by providing written notice to the SCE Company no more than 90 days
following the date of the SCE Company’s notice of amendment. The provisions of
Section 15.3 shall come into effect upon any such termination by Publisher.
Subject to the remainder of this Section 16.14 and except as otherwise provided
in this Agreement, no modification or amendment of any provision of this
Agreement shall be effective unless in writing and signed by both of the
parties.

16.14      Interpretation. The section headings used in this Agreement are
intended primarily for reference and shall not by themselves determine the
construction or interpretation of this Agreement or any portion hereof. Any
reference to section numbers are to the sections of this Agreement. Any
reference to persons includes natural persons as well as organizations,
including firms, partnerships, companies and corporations. Any phrase introduced
by the terms “including,” “include,” “in particular,” or any similar expression
shall be construed as illustrative and shall not limit the category preceding
those terms.

16.15      Integration. This Agreement, together with the Guidelines,
constitutes the entire agreement between the SCE Company and Publisher and
supersedes all prior or contemporaneous agreements, proposals, representations,
understandings and communications between the SCE Company and Publisher, whether
oral or written, with respect to the subject matter hereof, including any
PlayStation 3 Confidentiality and Nondisclosure Agreement between the SCE
Company and Publisher. Publisher is not relying upon any statement,
representation, warranty or understanding, whether negligently or innocently
made, of any person other than as expressly set out in this Agreement.

16.16      Counterpart. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and together shall constitute one and the
same instrument.

16.17      Construction. This Agreement shall be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against either of the parties.

THIS AGREEMENT HAS BEEN ENTERED INTO ON THE DATE STATED AT THE BEGINNING OF IT.

SONY COMPUTER ENTERTAINMENT
AMERICA INC.

 

ACTIVISION INC.

 

 

 

By:

/s/ Riley R. Russell

 

 

By:

/s/ Michael Griffith

 

 

 

 

Print Name:

Riley R. Russell

 

 

Print Name:

Michael Griffith

 

 

 

 

Title:

SVP - SCEA

 

 

Title:

Pres & CEO Activision Publishing

 

 

 

 

Date:

3/13/07

 

 

Date:

3/7/07

 

 

 

 

NOT AN AGREEMENT UNTIL
EXECUTED BY BOTH PARTIES

 

 

 

29


--------------------------------------------------------------------------------


SONY COMPUTER ENTERTAINMENT AMERICA INC.
NORTH AMERICAN TERRITORY RIDER TO THE
GLOBAL PLAYSTATION3 FORMAT LICENSED PUBLISHER AGREEMENT

This North American Territory Rider to the Global PlayStation®3 Format Licensed
Publisher Agreement (the “Rider or “North American Rider”) is entered into and
rendered effective as of this 5th day of March, 2007 (the “Effective Date”).

1.                            Incorporation

This Rider’s terms and conditions are incorporated into and read in conjunction
with the terms and conditions of the Global PlayStation 3 Format Licensed
Publisher’s Agreement signed by Publisher (“PS3 LPA”).

2.                                      Definitions

All capitalized words and phrases referenced in this Rider that are not
expressly defined herein shall have the meanings set forth in the Definitions
section of the PS3 LPA.

2.1      “PSN Services” means any function, feature, capability, utility or
service provided by SCEA or its Affiliates via the PlayStation Network,
including, but not limited to, user identification names, associated user lists
and functions to maintain or control such lists, communication utilities such as
chat and messaging and commerce-related services.

2.2      “Wholesale Price” or “WSP” means the initial wholesale price Publisher
offers to retailers of Disc Products as evidenced by sell sheets or other trade
materials. No deduction for volume discounts, cooperative marketing,
merchandising incentives, or other sales or marketing programs shall be taken to
determine the initial wholesale price for the purpose of calculating royalties.

3.                                      Territory

A.            The Territory pursuant to this Rider and the PS3 LPA is expressly
limited to the following countries and territories:

(1)            The United States of America and its territories and possessions;
and

(2)            Canada.

B.            SCEA shall be entitled to modify and amend the Territory from time
to time during the Term by providing written notice of any such changes to
Publisher. In the event a country is deleted from the Territory, SCEA shall
deliver to Publisher a written notice stating the number of days within which
Publisher must cease distributing Licensed Products and must retrieve any
Development Tools located, in any deleted country.

C.            Publisher shall not, directly or indirectly, solicit orders for or
sell any Units of Disc Products in any situation where Publisher knows or
reasonably should know that any of such Disc Products may be exported to or
resold outside of the Territory.

A-1


--------------------------------------------------------------------------------


4.                                       Royalties Applicable to Licensed
Products

A.            Disc Products.

(i)    Initial Orders.  In accordance with Section 9 of the PS3 LPA, Publisher
shall pay SCEA, either directly or through its designee, a royalty in United
States dollars for each Unit of the Disc Products manufactured, as follows:

For product distributed on a 25GB BD:            [***]

For product distributed on a 50GB BD:            [***]

To insure quality, royalty payments include manufacturing of the BluRay disc and
Packaging, excluding Printed Materials and inserts.  In the future and at its
sole discretion, SCEA may allow Publisher to use alternative packaging
facilities provided that Publisher can prove that it can meet all of SCEA’s
quality assurance criteria set forth in the Guidelines. At that time, SCEA may
restructure royalties to account for costs related to Packaging.

In the absence of satisfactory evidence to support the WSP, the royalty rate
that shall apply will be [***] for a BluRay 25 disc and [***] for a BluRay 50
disc, per Unit. Upon receipt of any notice of change in royalties under Section
9.1 of the PS3 LPA, Publisher shall have the option to terminate this Agreement
upon written notice to SCEA and discontinue all production, publishing,
marketing, advertising, sale, distribution and other exploitation of Licensed
Products, rather than having such revised royalty structure go into effect.

(ii)   Reorders and Other Programs.  Royalties on additional orders for Disc
Products shall be the royalty determined by the initial Wholesale Price as
originally reported by Publisher for that Disc Product, regardless of the
wholesale price of the Disc Product at the time of reorder, except: (a) in the
event that the Wholesale Price increases for such Disc Product, in which case
the royalty shall be adjusted upwards to reflect the higher Wholesale Price; or
(b) the product qualifies for an alternative royalty program offered by SCEA.
Disc Products qualifying for SCEA’s “Greatest Hits” programs or other SCEA
alternative royalty programs shall be subject to the royalty rates applicable
for such programs. As of the Effective Date, SCEA has not established a
“Greatest Hits” or alternative royalty program for the PlayStation 3 computer
entertainment system.

(iii)  Third Party Publisher Demo Disc Program Royalties. Publisher shall be
able to produce demonstration discs on such terms and conditions that shall be
established by SCEA and published in the PlayStation 3 Source Book. The quantity
of Units ordered shall comply with the terms of such SCEA Established Third
Party Demo Disc Program.

B.            Online Products.

On a site that allows end-users access to Online Gameplay, for revenue, income,
or other monetary value (“Consumer Value”) that is earned, recognized, or
otherwise derived by Publisher without cost to consumers, including revenue
recognized through distribution of Licensed Products or services provided free
of charge to end-users, the following fees apply:

For sites that use any PSN services:                        [***]

For sites that do not use any PSN services:            [***]

A-2


--------------------------------------------------------------------------------


Prior to distributing a Licensed Product to consumers without cost or other
consideration, Publisher shall confer with SCEA to determine the deemed Consumer
Value of a Licensed Product.

C.            Advertising.  Content or services that are supported by
advertising shall be subject to a separate agreement and to SCEA’s advertising
policies and procedures. No advertisements shall be placed in Online Products
nor shall advertisements be placed or served dynamically in Licensed Products
without a separate express license from SCEA.  SCEA reserves the right to charge
an additional or different royalty for third-party advertising in-game, whether
dynamic or static.

5.                                      Accounting.

Publisher shall provide SCEA with monthly reports of the gross Consumer Value
revenues actually received by Publisher (or otherwise credited to its benefit).
Such monthly reports shall be delivered on a per title basis to SCEA no later
than thirty (30) days after the end of each month, beginning with the month in
which Publisher launches a title-specific site that allows end-users access to
Online Gameplay of that title.  SCEA shall have the right to adopt and implement
online royalty accounting verification mechanisms at its sole discretion.

6.                                      Additional Regional Terms.

6.1      [***]

6.2      Subpublishing Prohibited.  Publisher’s license to publish Licensed
Products in the Territory under the PS3 LPA does not extend to Licensed Products
previously published for the PlayStation 3 computer entertainment system by
another Licensed Publisher.

6.3      Liquidated Damages.  As an additional option in lieu of termination
under Section 14.4 of the PS3 LPA, SCEA may require Publisher to pay liquidated
damages of [***] for certain breaches of the Agreement, including violations of
SCEA’s trademark rights under Section 6.8.2 of the PS3 LPA. Liquidated damages
may be invoiced separately or on Publisher’s next invoice for Disc Products.
Election of liquidated damages shall not constitute a waiver of or compromise
with respect to any of SCEA’s rights under this Rider or the PS3 LPA and SCEA
may elect to terminate the PS3 LPA with respect to any breach.

6.4      Additional Ground for Termination.  If Publisher fails to pay any sums
owed to SCEA (including liquidated damages pursuant to Section 6.3 of this
Rider) on the date due and such default is not fully corrected or cured within
[***] of the date on which such payment was originally due, SCEA shall be
entitled to terminate under Section 14.2 of the PS3 LPA.

6.5      Subcontractors.  SCEA requires that Publisher enter into a
Subcontractor Agreement for use of subcontractors under Sections 2.1(i), 3.2 and
16.7(ii) of the PS3 LPA.  Each Subcontractor Agreement shall provide that SCEA
has the full right to bring any actions against the signing subcontractor, to
require the subcontractor to comply with all the terms and conditions of the PS3
LPA or the Subcontractor Agreement.  Publisher shall provide a copy of any
proposed Subcontractor Agreement to SCEA prior to, and a fully-executed copy
promptly following, execution of the Subcontractor Agreement.  Publisher shall
give SCEA written notice of the identity of any prospective subcontractor no
less than ten (10) business days prior to entering into an agreement or other
arrangement with the prospective subcontractor.

A-3


--------------------------------------------------------------------------------


7.                                      Notices.

Any notices required under this Rider or the PS3 LPA shall be delivered
addressed to the following persons:

For Publisher:       Michael Griffith
Activision Inc.
3100 Ocean Park Blvd.
Santa Monica, CA 90405

For SCEA:             ATTN: General Counsel
Sony Computer Entertainment America Inc.
919 East Hillsdale Boulevard
Foster City, CA 94404

8.                                      Governing Law

This Agreement and the Terms and Conditions shall be governed by and interpreted
in accordance with the laws of the State of California, excluding that body of
law related to choice of laws, and of the United States of America.  Any action
or proceeding brought to enforce the terms of this Agreement or the Terms and
Conditions or to adjudicate any dispute arising hereunder shall be brought in
the Superior Court of the County of San Mateo, State of California or the United
States District Court for the Northern District of California.  Each of the
parties hereby submits itself to the exclusive jurisdiction and venue of such
courts for purposes of any such action and agrees that any service of process
may be effected by delivery of the summons in the manner provided in the
delivery of notices set forth in Section 15.1 of the Terms and Conditions. 
Notwithstanding the foregoing, SCEA may apply to any court of competent
jurisdiction within the Licensed Territory seeking a temporary restraining
order, preliminary injunction, or other interim or conservatory relief, with
respect to the protection of any intellectual property rights or Confidential
Information of or concerning the SCE Group Companies or the System, including,
without limitation, the SCE Materials and Licensed Trademarks.

9.                                      Dispute Resolution

The Parties shall attempt in good faith to resolve through informal discussions
or negotiations any dispute, controversy or claim of any kind or nature arising
under or in connection with this Agreement, including breach, termination or
validity thereof (a “Dispute”).  Any Dispute that the Parties are unable to
resolve through informal discussions or negotiations after 30 days will be
submitted to binding arbitration conducted in accordance with and subject to the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
except to the extent otherwise required under this dispute resolution clause. 
One arbitrator will be selected by the Parties’ mutual agreement or, failing
that, by the AAA.  The arbitrator must have substantial experience in disputes
involving technology licensing agreements.  The arbitrator will allow such
discovery as is appropriate, and impose such restrictions as are appropriate,
consistent with the purposes of arbitration in accomplishing fair, speedy and
cost-effective resolution of disputes, except that (i) no requests for
admissions will be permitted; (ii) interrogatories will be limited to (a)
identifying persons with knowledge of relevant facts and b) identifying expert
witnesses and obtaining their opinions and the bases therefor; and (iii) each
party will be limited to five (5) depositions.  Judgment upon the award rendered
in any such arbitration may be entered in any court having jurisdiction
thereof.  Any arbitration conducted pursuant to this section will take place in
San Francisco, California.  Each Party will bear its own costs.  The Parties
will share equally in paying the expenses and fees of the arbitrator.  The
arbitrator may not alter the foregoing allocation of the parties’ costs, nor of
the arbitrator’s fees and expenses.  Other than those matters involving
injunctive relief or any action necessary to enforce the award of the
arbitrator, the Parties agree that the provisions of this section are a complete
defense to any suit, action or other proceeding instituted in any court or
before any administrative tribunal with respect to any Dispute.

A-4


--------------------------------------------------------------------------------